Case 1:19-cr-00116-KMW Document 228 Filed 09/08/20 Page 1 of 1

Case 1:19-cr 0B KMIN. ROCHE cfIlRAOPIPH20 Page 1 of

ATTORNEYS AT LAW

20 VESEY STREET, SUITE
New Vou, New Yor 10007
293-7224

(212) 732-0002 © FAX QU2)

MarK 1, COHEN

PETER M, FRANKEL

Lous J. RUGGIERO

MINA KENNEDY

GILLIAN MM, PEEHAN*

*ADMITTED IN NJ AND PENDING ADMISSION IN NY

VIA ECF

The Honorable Kimba M. Wood
Senior United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

1200

 

 

USDC SDNY
DOCUMENT me sreret

ELECTRONIC ALLVYORILED |

| Orr: B-4900 + BAR ATLA) Sve ues i
AN - pb E-

  
 

\! PATE FILED:

 

 

September 4, 2020

MEMO ENDORSED

Re: United States v. Marilyn Andino
19-cr-116 (IKMW)

Dear Judge Wood:

Please recall that I represent Ms. Marilyn Andino in her defense of the above-referenced
matter, Ms. Andino is scheduled to be remotely sentenced by Your Honor on September 17,
2020 at 11:00 a.m. I write to respectfully request that Your Honor adjourn Ms. Andino’s
sentencing date for a period of 45 days in order to enable the parties to resolve an open issue
prior to sentencing and to comply with Your Honor’s Rules of Practice regarding sentencing
submissions. This is the defense’s first such request and is made with the consent of the

Government.

Denier 4 iJ Ano wens d +o Novamhern

\\v ADO, at (21 30p-m. Def adanty

Respectfully ae

SUbnissisa 15 due by Nwenmhan 2, 2000. lek Ue —

Government Sub pA ise 1S Aux by
MIC/emf November 7, 000.
Ce: A.U.S.A. Adam Hobson (via ECF)

A.U.S.A. Michael Krouse (via ECF)
Ms. Marilyn Andino (via mail)

Mark I. Cohen, Esq.

SO ORDERED: NY. N.Y. IES

Mire YW. urr
KIMBA M. WOOD
U.S.D.J.
